Specification
Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-01-2020 under new application being continuation-in-part of US Application # 16,907,176, continuation-in-part of US Application # 15,086,073, which is mature to US patent # 10,809,855 B2, which have been placed of record in the file. Claims 1-20 are pending in this action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract uses the phrase “The present invention provides”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 recites the limitation "applying a first anti-loading driving (ALD) signal", Claims 1 in Line 7 and Claim 7 in line 8. There is insufficient antecedent basis for this limitation in the claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-01-2020, 01-26-2021 and 05-03-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Application 16, 907, 176. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in Claims 1-50 of US Application 16, 907, 176 are claiming common subject matter. The double patenting rejection is provisional double patenting rejection. 

Instant Application Number
17,107,962
USPGPB # 20210081640
      US Application  # 16,907,176

      USPGPB # 20200342196
1.   A control method for an optical fingerprint sensor and a touch controller, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control method comprising: applying an anti-loading driving (ALD) signal on at least one of the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line when the touch controller is in a touch operation period.
1.   A control method for an optical fingerprint sensor, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control method comprising: applying a first anti-loading driving (ALD) signal on the second control signal line; and applying a second ALD signal on at least one of the first control signal line, the first voltage source line, the second voltage source line and the sensing line.
 3.    A control circuit of the optical fingerprint sensor and a touch controller are integrated with a display driver, and 

 Application 16, 907, 176; to avoid 101 statutory double patenting rejections; the claims limitation’s details has been curtailed as well as language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications.  Further please notice independent Claims 6 and 20 of instant application does map to independent claim 45 of U.S. Application 16, 907, 176.   They all are claiming “The present invention provides a control method for an optical fingerprint sensor and a touch controller. The optical fingerprint sensor includes a plurality of pixels, and each of the pixels has a first control signal line and a second control signal line. Each of the pixels is further coupled to a first voltage source line, a second voltage source line and a sensing line. The control method includes the step of applying an anti-loading driving (ALD) signal on at least one of the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line when the touch controller is in a touch operation period”.
Further other Claims 2-20 of instant application claiming same or similar limitation as per Claims 2 and 4-50 of the U.S. Application #16, 907, 176; claim per claim basis respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-12-2021